THE AMERICAN FUNDS TAX-EXEMPT SERIES I (THE TAX-EXEMPT FUND OF MARYLAND) (THE TAX-EXEMPT FUND OF VIRGINIA) Part B Statement of Additional Information July 30, 2008 This document is not a prospectus but should be read in conjunction with the current prospectus of The American Funds Tax-Exempt Series I (the "trust") dated July 30, 2008. The trust currently consists of two series, The Tax-Exempt Fund of Maryland (the "Maryland Fund") and The Tax-Exempt Fund of Virginia (the "Virginia Fund"). Except where the context indicates otherwise, all references herein to the "fund" apply to each of these two funds. The prospectus may be obtained from your financial adviser or by writing to the trust at the following address: The American Funds Tax-Exempt Series I (The Tax-Exempt Fund of Maryland) (The Tax-Exempt Fund of Virginia) Attention: Secretary 1101 Vermont Avenue, NW Washington, DC 20005 202/842-5665 TABLE OF CONTENTS Item Page no. Certain investment limitations and guidelines 2 Description of certain securities and investment techniques 2
